Citation Nr: 1221433	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the loss of teeth #1-32 for VA outpatient dental treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & W.F.


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Los Angeles, California.

At the Veteran's March 2012 personal hearing before the Board, the Veteran withdrew the issue of entitlement to service connection for a dental disability for compensation purposes.  See Hearing Transcript, p. 2.  As such, this issue will not be addressed by the Board and is considered to be properly withdrawn in accord with 38 C.F.R. § 20.204.

The Board additionally notes that while the RO's initial adjudication of the claim in the February 2004 rating decision and subsequent statement of the case did not include consideration of teeth #22-27, the RO considered these teeth in the subsequent supplemental statements of the case.  As the Veteran has been led to believe the present claim includes teeth #22-27, the Board has characterized the claim accordingly.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Finally, in a May 2002 final rating decision, VA denied entitlement to service connection for the loss of teeth #1-21 and #28-32 for VA compensation purposes.  The Veteran did not appeal, and hence, that rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  The present claim has been adjudicated by the RO as requiring new and material evidence, given this prior final rating decision.  On close review of the record, however, the May 2002 rating decision did not adjudicate the claim with regard to the Veteran's eligibility for outpatient dental treatment.  Rather, VA specifically directed the Veteran to file any such claim with the nearest VA Medical Center and adjudicated the claim as one for service connected compensation purposes only.  Indeed, the May 2002 rating decision stated that if the appellant desired to present a claim for dental treatment that claim should  be presented to a VA Medical Center. 

The Veteran is now solely seeking service connection for VA outpatient dental treatment purposes.  As such, the Board does not find that there is a prior final denial on file of this issue.  The Board is cognizant of the United States Court of Appeals for Veterans Claims' (Court) holding that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Under the facts of this case, however, requiring the receipt of new and material evidence based on the May 2002 denial would impose an unfair burden on the Veteran, as a dental claim for compensation purposes requires different evidence than one for VA outpatient treatment purposes.  The Board's current characterization of the claim is the least prejudicial to the Veteran.  Accordingly, the Board finds that the appeal at bar constitutes is a new claim and does not require the submission of new and material evidence to reopen.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)


FINDING OF FACT

The Veteran does not meet the requirements for service connection for the purpose of receiving VA outpatient dental treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for dental treatment purposes, have not been met. 38 U.S.C.A. §§ 1712, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).
 
The discussion below reflects that the Veteran's claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3).

Factual Background

The Veteran seeks entitlement to service connection for VA outpatient dental treatment purposes.  He contends that he entered active military duty with only six teeth, and that while he was promised to have the missing teeth restored, no such restoration occurred.  He further contends that his gums and six teeth were injured in service due to a complete lack of dental treatment, despite his requests to receive such care.  He argues that the military fostered an environment of poor dental hygiene, as servicemembers were not allowed to brush their teeth after meals and there was a lack of adequate dental supplies available.  The Veteran does not allege that an in-service trauma caused a dental disability, and as noted, the issue is solely entitlement to service connection for dental treatment purposes.

Service treatment records show that on entry into service in December 1961, teeth #1-21, and 28-32 were missing on entry into service.  No notation was made concerning the six remaining teeth.  On the Veteran's Report of Medical History, he reported a history of severe tooth or gum trouble.  Subsequent service treatment records reveal no incidents involving the Veteran's teeth, and no treatment, diagnoses, or complaints relating thereto.  At his September 1963 separation examination the same teeth were noted as missing, and the six remaining teeth remained present.  No notation was made concerning the remaining teeth.  The Veteran again reported a history of severe tooth or gum trouble on his Report of Medical History, and in this regard, the examiner on separation noted the Veteran's tooth trouble was "fixed in service."

Post-service, VA treatment records show the Veteran now has full upper and lower dentures.  There is also evidence of severe periodontal disease.

In a February 2008 letter authored by the Veteran, his poor in-service dental care was outlined.  At the bottom of the letter, Irving S. Newmark, D.D.S. indicated that if what the Veteran alleges is true, his current dental problems could be the result of his Army experiences.

Analysis

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service- connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

Under Class I, those having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.

Regarding Class II eligibility, the following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service- connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such tooth was filled will be service-connected. (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. (5) Teeth noted at entry as non- restorable will not be service-connected, regardless of treatment during service. (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  38 C.F.R. § 3.381(d).

Class II also includes those Veterans having a service- connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service which took place before October 1, 1981 in certain cases.  Such Veterans may be authorized treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (i) they were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 180 days; (ii) application for treatment is made within one year after such discharge or release; and (iii) a VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran. Those Veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment for service-connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.  If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction.  38 C.F.R. § 17.161(b)(2).

Under Class II(a), those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c). Under Class II(b), those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service- connected dental condition or disability.  38 C.F.R. § 17.161(d).

Under Class II(c), those who were prisoners of war, as determined by the concerned military service department, may be authorized any needed dental treatment. 38 C.F.R. § 17.161(e).

Under Class IIR (Retroactive), any veteran who had made prior application for and received dental treatment from VA for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his last period of service may be authorized such previously denied benefits under the following conditions: (i) an application for such retroactive benefits is made within one year of April 5, 1983; and (ii) existing VA records reflect a prior denial of the claim.  38 C.F.R. § 17.161(f).

Under Class III, those having a dental condition professionally determined to be aggravating a disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  38 C.F.R. § 17.161(g).

Under Class IV, those whose service-connected disabilities are rated at 100 percent by schedular evaluation, or those who are entitled to the 100 percent rate by reason of individual unemployability, may be authorized any needed dental treatment.

Under Class V, a Veteran who is participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, may be authorized dental services as are professionally determined to be necessary for any of the reasons enumerated in 38 C.F.R. § 17.47(g).  38 C.F.R. § 17.161(i).

Under Class VI, any Veterans scheduled for admission or are otherwise receiving care and service under 38 U.S.C.A., Chapter 17, may receive outpatient dental care which is medically necessary (i.e., for a dental condition clinically determined to be complicating a medical condition currently under treatment).  38 C.F.R. § 17.161(j).

The Veteran does not fall into any eligibility class under 38 C.F.R. § 17.161.  He does not have a compensable, service-connected dental condition, precluding Class I eligibility.  As for Class II eligibility, he was separated from service in December 1963, and did not apply for dental treatment within one year from separation.  Moreover, as teeth #1-21 and 28-32 were missing prior to service, service connection for the purpose of establishing eligibility for dental treatment for those teeth is precluded as a matter of law.  See 38 C.F.R. § 3.381(d)(6); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  For all of these reasons, the Veteran does not qualify for Class II eligibility.

Further, the appellant did not incur any wounds in combat and he was not a POW.  He did not previously apply for dental treatment.  There is no evidence that his only service-connected disorders, hearing loss and tinnitus, are aggravated by a dental disorder.  He does not have a rating of 100 percent.  The Veteran is not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problems is not medically necessary for a medical condition currently under treatment by VA.  For these reasons, the Board finds that the Veteran also does not qualify for Class II(a), (b), (c), IIR, III, IV, V, or VI eligibility.

The heart of the Veteran's dissatisfaction appears to lie in the lack of adequate dental care during service.  Inasmuch as the Veteran raises the negligence issue as a claim in and of itself, the Board notes that service connection may only be awarded for disability established as a residual to disease or injury (including treatment for such problems) suffered in service.  Pertinent VA laws and regulations do not provide for any remedy based on allegations of negligence against the service department.  

VA does not routinely become involved in tort claims against service departments and the availability of the disability compensation program administered by VA is limited to those situations where medically discernable residual disabilities remain following separation from service.  In this vein, the Board considered the holding in Shinseki v. Nielson, 607 F.3d 802 (2010).  Therein, the United States Court of Appeals for the Federal Circuit suggested that in-service dental malpractice could constitute trauma in some circumstances, although dental trauma does not include the intended result of proper medical treatment provided by the military.  Here, however, the Veteran underwent no dental treatment whatsoever in service.  Thus, Nielson does not assist the appellant.

The Veteran's claim of entitlement to service connection for dental treatment purposes is denied as he is ineligible for VA dental treatment under 38 C.F.R. § 17.161.  In reaching this decision the Board considered the doctrine of reasonable doubt, but the doctrine is not applicable given that the claim is being denied as a matter of law.


ORDER

Entitlement to service connection for the loss of teeth #1-32 for VA outpatient dental treatment purposes is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


